Citation Nr: 0112571	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Entitlement to increased pension at the housebound rate may 
be paid if, in addition to having a single permanent 
disability rated as 100 percent under the rating schedule, 
the veteran has a separate disability or disabilities 
independently ratable at 60 percent or more, or he/she must 
be permanently housebound by reason of disability (meaning 
substantially confined to his/her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area). 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The RO has rated the veteran's disabilities as coronary 
artery disease, 60 percent disabling and hearing loss and 
back pain no percent disabling.  A January 1999 VA outpatient 
report indicates the veteran has severe to profound mixed 
hearing loss. The evidence indicates that the veteran has not 
undergone VA formal VA examination to evaluate each 
disability. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his disabilities.

3.  The RO should request the Tuscaloosa 
VA medical facility to furnish copies of 
all medical records covering treatment 
from April 1999 to the present.

4.  The veteran should be afforded a VA 
examination by a cardiologist to determine 
the severity of his heart disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination.  All tests 
deemed necessary should be accomplished.  

5.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and severity of the back disorder.  All 
indicated studies deemed necessary should 
be performed.  The claims file and a copy 
of this Remand must be made available to 
the examiner prior to the requested 
examination.

It is requested that the orthopedist 
conduct range of motion testing and 
indicate what constitutes normal range of 
motion.  The orthopedist should be 
requested to determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  The examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the right foot is used repeatedly 
over a period of time.  Deluca v. Brown, 8 
Vet. App. 202 (1995).

6.  A VA audiological examination should 
be performed to determine the severity of 
any hearing loss.  All indicated studies 
deemed necessary should be performed.  The 
claims file and a copy of this Remand must 
be made available to the examiner prior to 
the requested examination.

7.  Thereafter, a VA Examination for 
Housebound Status or Permanent Need for 
Regular Aid and Attendance (VA Form 21- 
2680 or the equivalent) should be 
conducted by a physician to ascertain 
whether the veteran is housebound and/or 
able to independently perform the 
activities of daily living and self-care 
on a regular basis.

8.  Thereafter, the RO should readjudicate 
this claim, to include consideration of an 
increase in the assigned ratings 
percentage for the veteran's disabilities.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




